On a motion for a rehearing counsel for the appellant contended, inter alia, that even a bare, naked possession of land is an interest in it, and a degree of title to it, sufficient at least to support an action of ejectment; and when such possession is accompanied by a claim of title or ownership, as Skoczek claims his was, down to the sale to Budzisz, and as it must have been to support the defense of adverse possession, it is not only an interest in the land, but it is title to it, and an estate in fee in it, until some one possessing a better title asserts and establishes it. Bates v. Campbell, 25 Wis. 613; Swift v. Agnes, 33 Wis. 239; Link v. Doerfer, 42 Wis. 394; Hammer v. Hammer, 39 Wis. 187; Hacker v. Horlemus, 74 Wis. 23; Elofrson v. Lindsay, 90 Wis. 203, 206; Jones v. Bland, 112 Pa. St. 176; Hutchinson v. Perley, 4 Cal. 33, 60 Am. Dec. 578; Winans v. Christy, 4 Cal. 70, 60 Am. Dec. *517597; Adams, Ejectment, 137, 138; Baquette v. Caulfield, 4 Cal. 278, 60 Am. Dec. 615; Richardson v. McNulty, 24 Cal. 348; Hubbard v. Barry, 21 Cal. 325; Bird v. Lisbros, 9 Cal. 1, 70 Am. Dec. 617; Plume v. Seward, 4 Cal. 94, 60 Am. Dec. 599; Jones’s Adm’r v. Nunn, 12 Ga. 472; Tyler, Ejectment, 70; Newell, Ejectment, 433, 434, and cases cited; Keane v. Cannovan, 21 Cal. 291, 82 Am. Dec. 738; Pratt v. Phillips, 1 Sneed, 543, 60 Am. Dec. 162; 2 Bl. Comm. 196; Jackson v. Town, 4 Cow. 599; Jackson v. Parker, 9 Cow. 84; Jackson v. Jones, 9 Cow. 192; McLawrin v. Salmons, 11 B. Mon. 96, 52 Am. Dec. 563; Cain v. McCann, 2 N. J. Law, 438, 4 Am. Dec. 384; Den, Johnson v. Morris, 7 N. J. Law, 6, 11 Am. Dec. 508; Jackson v. Harder, 4 Johns. 202, 4 Am. Dec. 262; Thompson v. Burhans, 61 N. Y. 68; Miller v. Long Island R. Co. 71 N. Y. 383; New York v. Carleton, 113 N. Y. 284; Risch v. Wiseman, 59 Pac. Rep. 1111; Carleton v. Darcy, 90 N. Y. 573; Jackson v. Hazen, 2 Johns. 22; Whitney v. Wright, 15 Wend. 171; Hammond v. Doty, 184 Ill. 246; Griffin v. Spencer, 6 Hill, 525; Smith v. Lorillard, 10 Johns. 356; Day v. Alverson, 9 Wend. 223; Riverside Co. v. Townshend, 120 Ill. 9; Ricard v. Williams, 7 Wheat. 59; Goodwin v. Scheerer, 106 Cal. 690; Leonard v. Flynn, 89 Cal. 543; Christy v. Scott, 14 How. 292; Turner v. Aldridge, 1 McAllister, 229; Louisville & N. R. Co. v. Philyaw, 88 Ala. 264; Benefield v. Albert, 132 Ill. 665; Hollenback v. Ess, 31 Kan. 88; Douglass v. Ruffin, 38 Kan. 530; Redden v. Tefft, 48 Kan. 302; Jackson v. B. & W. R. Corp. 1 Cush. 575; McRoberts v. Bergman, 132 N. Y. 73; Tapscott v. Cobbs, 11 Grat. 172; Wilson v. Palmer, 18 Tex. 592; Adams v. Guice, 30 Miss. 397. And not only is possession of lands title to them, at least in the first degree, and an interest in them which can be levied upon and sold under execution, which descends to the heirs of the possessor, and which will support an action of ejectment, but it is such an interest in them that a parol contract to buy or sell such possession is within the statute of *518frauds and'void. Howard v. Easton, 7 Johns. 205. A transfer of the previous estate or right is an absolute necessity to the privity of estate or right which the doctrine of tacking requires, for if the previous possessor has no title or interest he can convey none, a succeeding possessor obtains none, and there can be no privity of estate or right or interest when no estate or right or interest in fact exists.
The following opinion was filed April 27, 1900:
Maeshall, J.
It is profitable to have a case of this importance, as regards the principles involved, brought to the attention of the court a second time by a motion for rehearing based on a careful study, by eminent counsel for the losing party, of the reasons given for the judgment rendered. That course, if it does not result, in any relief for the moving party, will generally bring sharply to notice any error, either of law or fact, or unsoundness of reasoning, in the opinion filed, that may otherwise remain uncorrected for a sufficient length of time to cause prejudice to the rights of parties in other litigation. If the reasons for the result first reached stand the close scrutiny of counsel, ever ready to seize upon the slightest weakness in an adverse decision as ground for further proceedings, confidence in the soundness of such decision must be materially strengthened thereby. Such has been the result in this instance.
Counsel for appellant suggest a single point, only, in the opinion of the court, wherein they confidently claim error was committed, and that such error is the very foundation stone of the decision adverse to their client. "We said: “ The mere fact that a person is so circumstanced, as regards realty, as to dispossess the owner thereof adversely, does not, till the expiration of the statutory limitation upon the right of such owner to reclaim that possession, vest any estate in lands, within the meaning of sec. 2302, in such possessor, nor is the. substitution of another in his place, to continue *519the dispossession of the true owner, the transfer of any such estate. Sec. 2302 and sec. 4207, Stats. 1898, the limitation statute, are entirely independent of each other.” From that it is said that if possession of realty is an interest therein, contrary to the quoted language, then it cannot be transferred without compliance with sec. 2302.
Counsel cite to our attention numerous decisions to support the proposition that possession of land is evidence of an interest therein, and that the law will protect the possessor against hostile invasion of his possession by a wrongdoer. That is elementary. Possession is evidence of an interest in land, and of just such interest as the possessor claims, down to the mere naked occupancy by right (Newell, Ejectment, 367; Ricard v. Williams, 7 Wheat. 105; Jackson v. Porter, 1 Paine, 457), the legal presumption being that a person so circumstanced is acting by right till that is rebutted.
Judge Stoey said, in Ricard v. Williams, supra: “ Title by possession, whatever it may be, rests upon possession; and the nature and extent of that possession must be judged of by the acts and circumstances that accompany it, and qualify, explain, or control it. Undoubtedly, if a person be found in possession of land, claiming it as his own, in fee, it is prima faoie evidence of his ownership, and seisin of the inheritance. But, it is not the possession alone, but the possession accompanied with the claim of the fee, that gives this effect, by construction of law, to the acts of the party. Possession, per se, evidences no more than the mere fact of present occupation, by right; for the law will not presume a wrong. . . . Erom the very nature of the case, therefore, it must depend upon the collateral circumstances, what is the quality and extent of the interest claimed by the party; and to that extent, and that only, will the presumption of law go in his favor.”
The foregoing limits the effect of possession, as evidence *520of an interest in land, to possession at least presumed to be rightful. But no such interest is necessary to adverse possession under the limitation statute. That deals only with the fact of continued disseisin of the true owner for the statutory period, regardless of whether it be by a person claiming rightful possession or not. Such is the plain meaning of the statute, though, probably, till Chicago & N. W. R. Co. v. Groh, 85 Wis. 641, possibly till Lampman v. Van Alstyne, 94 Wis. 417, it was not clearly recognized.
In the last case cited it was said, in effect, that neither good-faith occupancy, in any other sense than actual hostile occupancy with intent to claim the property, nor occupancy accompanied by a claim of title or right to the property, is_ necessary to the running of the statute of limitations; that actual, exclusive, hostile occupancy, so as to completely dispossess the true owner, is all that is necessary.
We think sec. 2302 deals only with interests in land equal at least to the lowest title presumed by law from the fact of possession, and that, as such an interest is not necessary to the running of the limitation statute, the expression,— that the mere fact that a person is so circumstanced, as regards realty, as to dispossess the owner thereof adversely, is not an interest in lands within the meaning of sec. 2302, nor is the substitution of another in his place, to continue the dispossession of such owner the transfer of any such interest, — is correct. The expression in the opinion to that effect was followed by a statement that sec. 2302 and the limitation statute are entirely independent of each other,'indicating that while mere possession, presumptively by right or with claim of right, may satisfy the former, exclusive hostile possession by a person without right, presumptively or otherwise,— by an acknowledged usurper,— will satisfy the latter. It is amply sufficient to create the condition of dis-seisin of the true owner, which is all the limitation statute calls for. ■
*521We are referred to the rule that a person without right cannot successfully defend his hostile invasion of the peaceful possession of another. Bates v. Campbell, 25 Wis. 613, is cited to that. There is no question as to the soundness of that proposition. No lawyer would dispute it. However, the mere legal right of a person who is in the peaceable, though wrongful, possession of land, to protection against the hostile invasion of that possession by a person having no better right, which exists for the purpose of peace and good order, is not an interest in land within the statute of frauds, and we find nothing in Bates v. Cavyplell indicating that it is. That case does not decide even that such mere right to legal protection is an interest in land under the statute on the subject of ejectment. The case did not go upon that theory, but upon the theory that the statute did not abrogate the common-law right to such legal protection.
Now we trust it has been made clear that, while possession with a claim, or the legal presumption, of right, is evidence of an interest in land, it only requires an actual, hostile, exclusive occupancy of land, without any presumption or claim of right, to satisfy the limitation statute; and that, as a physical continuation of that condition, without interruption sufficient to let in the seisin of the true owner, may take place by successive occupants in privity, that privity may be based on an oral authorization of the successor in possession to take the place of his predecessor. If Skoczek was not in possession of the property under a claim of right when he sold to Budzisz', and the latter took possession thereof under verbal permission of the former, we apprehend counsel for appellant would not venture the assertion that Skoczek could then have maintained ejectment against his vendee because the latter’s permission to take possession was not in writing according to sec. 2302, Stats. 1898.
By the Court.— The motion for a rehearing is denied.